Order of the County Court of Westchester county reversed and proceedings remitted to said court to appoint new commissioners of appraisal, with costs to the appellants to abide the event of the proceedings. The commissioners of appraisal have proceeded upon an erroneous theory, in that they have deducted from the actual value of the land taken, which belonged to claimants, the amount of the supposed benefit to other lands belonging to them by reason of the improvement. Unless the provisions of the Village Law (Consol. Laws, chap. 64 [Laws of 1909, chap. 64], § 152), relating to compensation are limited to consequential damages resulting to a portion of a tract not taken, and are not applied to actual damages for land actually taken, such act would be unconstitutional. (Matter of City of New York, 190 N. Y. 350; Matter of Forty-eighth Street, 19 App. Div. 602; Matter of Manhattan R. Co. v. Stuyvesant, 126 id. 848; Matter of Commissioner of Public Works, 135 id. 561; affd., 199 N. Y. 531; Matter of City of New York, 143 App. Div. 517.) Burr, Thomas, Carr, Rich and Stapleton, JJ., concurred.